Citation Nr: 0730526	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  07-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in August 2007.  

In September 2007, the veteran's case was advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).

FINDING OF FACT

A right shoulder disability was not manifested during active 
service or for many years thereafter, nor is current right 
shoulder disability otherwise related to such service.


CONCLUSION OF LAW

Right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letter issued in September 2005, which predated the 
October 2005 rating decision.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for right 
shoulder disability, but there has been no notice of the 
types of evidence necessary to establish a disability rating, 
nor the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be 
discussed in more detail below, the Board has determined that 
an examination or opinion is not necessary with regard to the 
claim of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Background

Service medical records do not reflect any complaints or 
treatment related to the right shoulder.  A Report of 
Physical Examination conducted in November 1945 for 
separation purposes reflects that there were no 
'Musculoskeletal defects.'  

Post-service VA medical records reflect that the veteran 
initially complained of right shoulder pain in March 2004.  A 
diagnosis of impingement syndrome and deformity of the 
humeral head was rendered in April 2004.  The most recent 
assessment in February 2006 reflects rotator cuff tendonitis 
vs. rotator cuff tear (x-ray reports possible supraspinatus 
tear due to humerus position). 

The veteran claims that he incurred a right shoulder injury 
in 1944.  He claims that his unit was constructing a bridge 
and he fell off the walkway into the water and broke his 
shoulder.  He claims that he did not seek medical help at 
that time because he did not want to be separated from his 
unit, but was placed on bed rest for a week following his 
fall.  He testified that the shoulder continued to hurt at 
times while in service, and that he had been unable to raise 
his arm over his shoulder for the past 15 to 20 years.  He 
testified that he did not seek immediate treatment when he 
was released from the service and that the pain had gotten 
worse over the past 10 to 15 years.  He has also claimed that 
an unnamed VA doctor told him that his current shoulder 
problems are probably related to his in-service injury.  

In support of his claim, the veteran submitted a statement 
from J.H., which states that he served with the veteran, and 
that during service the veteran fell into a river onto ice 
while they were installing a bridge.



Analysis

Despite the veteran's contentions otherwise, there is no 
medical evidence to support that his current right shoulder 
disability is etiologically related to service or any 
incident therein.  As noted, service medical records are 
completely devoid of any complaints or treatment related to 
the right shoulder.  Although the veteran contends that he 
was experiencing right shoulder symptoms upon separation from 
service, he did not voice any such complaints, and a November 
1945 separation examination was normal and did not reflect 
any right shoulder disability.  

Moreover, a post-service diagnosis of a right shoulder 
disability was not rendered until 2004.  Thus, complaints of 
symptomatology and a diagnosis related to the right shoulder 
was not rendered until nearly 60 years after the claimed in-
service injury and separation from service.  Although the 
record presents valid findings of a current right shoulder 
disability, the span of time between the claimed injury and 
the medical documentation of a right shoulder disability is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  In other words, this type of evidence is too remote 
to be causally linked.  As such, there is no evidence of 
record to support a finding that his current right shoulder 
disability is etiologically related to his service or any 
incident therein.

Despite the veteran's claim that a VA doctor told him that 
his current right shoulder disability is due to in-service 
injury, VA outpatient records do not reflect any such 
statement or opinion.  Although VA treatment records do 
contain notations that the veteran has a history of a right 
shoulder injury in service, these appear to be merely 
transcriptions of the veteran's own report of his history, 
and not independent clinical findings that a current 
disability was related to that injury.  The Court has held a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

While acknowledging the veteran's statements and testimony, 
and lay statement from his buddy that the veteran incurred 
injuries during a fall in service, the lack of any in-service 
documentation of an injury, and negative clinical and 
documentary evidence post-service for nearly 60 years after 
the claimed in-service injury is more probative.  In any 
event, the veteran and his buddy are not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   The lack of continuity 
of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his right shoulder, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although 
the veteran is certainly competent to state that he fell and 
experienced pain in his shoulder, the record reflects that 
physical examination at separation revealed the shoulder to 
be completely normal.  The Board finds the report of physical 
examination to be the most probative evidence as to whether 
he sustained an injury to his shoulder at that time.  
Furthermore, given the absence of any documented evidence of 
an in-service injury, or competent evidence of the claimed 
post-service disability until nearly 60 years after service, 
the Board finds that any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of a right shoulder disability, such 
post-service findings fail to establish any relationship 
between the current disability and service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a right 
shoulder disability.  Consequently, the benefit-of-the-doubt-
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for right shoulder 
disability is denied.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



